DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transmitting antennas and receiving antennas”, “cutout through said first printed circuit board with said first printed circuit board partially circumscribing the cutout”, “notch”, “cylindrically-shaped element”, “conically shaped element”, and “plurality of heat dissipating elements”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2, 7-8, 19, and 24 are objected to because of the following informalities:
Claim 1, Ln.18, claim 19, Lns.15 and 22, claim 24, Lns.15 and 21, and claim 2: the clause “heat” should be amended to recite “the heat” in order to maintain antecedent basis with the heat previously established in claim 1.
Claims 7-8: the clauses “aperture” and “hole” are being interpreted as the same elements.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2015/0254911) in view of Byun et al. (US 2016/0086917).
Regarding claim 1, Kimura discloses (Fig.1-2 and 4) a radar device (Fig.1) for a vehicular sensing system ([0027]), said radar device comprising: a housing (51 and 52 in combination) having a front housing portion (51) and a metallic rear housing portion ([0053]: 52), wherein said front housing portion and said metallic rear housing portion are joined together to establish a cavity (cavity formed inside 51 and 52); a first printed circuit board (10) and a second printed circuit board (30) disposed in the cavity of said housing, wherein said second printed circuit board is electrically connected to said first printed circuit board (10 and 30 are electrically connected through C13 and C31); wherein said first printed circuit board has an electrical connector (C11) for electrically connecting said radar device to a wire harness (N) of a vehicle (41) when said radar device is disposed at the vehicle; wherein said second printed circuit board has circuitry (circuitry connected to 30) disposed thereat, and wherein the circuitry generates heat (heat generated by circuitry connected to 30) when said radar device is operating.
 Kimura fails to explicitly disclose said radar device comprising: wherein said first printed circuit board has an aperture therethrough; wherein said metallic rear housing portion has a thermally conductive element extending into the cavity from a rear wall of said metallic rear housing portion; wherein said thermally conductive element extends through said aperture of said first printed circuit board and is thermally coupled at said second printed circuit board; and wherein said thermally conductive element conducts heat generated by the circuitry of said second printed circuit board to said rear wall of said metallic rear housing portion to dissipate the heat from said radar device.
	However, Byun teaches (Fig.1A and 3) said device (Fig.1A) comprising: a housing (360 and 380 in combination) having a front housing portion (380) and a metallic rear housing portion ([0070]: 360), wherein said front housing portion and said metallic rear housing portion are joined together to establish a cavity (cavity inside 360 and 380 in combination); a first printed circuit board (300) and a second printed circuit board (100) disposed in the cavity of said housing; and wherein said first printed circuit board has an aperture ([0065]: aperture through 300 for 150) therethrough; wherein said second printed circuit board has circuitry (120) disposed thereat, and wherein the circuitry generates heat ([0061]: heat from 120) when said device is operating; wherein said metallic rear housing portion has a thermally conductive element (150) extending into the cavity from a rear wall (wall of 360 where 150 extends from) of said metallic rear housing portion; wherein said thermally conductive element extends through said aperture of said first printed circuit board and is thermally coupled at said second printed circuit board (150 extends through aperture in 300 and is thermally coupled at 100); and wherein said thermally conductive element conducts heat generated by the circuitry of said second printed circuit board to said rear wall of said metallic rear housing portion to dissipate the heat from said device (150 conducts heat from 100 to 360 to dissipate heat from the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Byun to modify Kimura such that the first printed circuit board has an aperture therethrough, the metallic rear housing portion has a thermally conductive element extending into the cavity from a rear wall of the metallic rear housing portion through the aperture of the first printed circuit board to thermally couple to the second printed circuit board, and the thermally conductive element conducts heat generated by the circuitry of the second printed circuit board to the rear wall of the metallic rear housing portion, as claimed, in order to achieve an efficient means of releasing heat from the radar device of Kimura due to the arrangement of the thermally conductive element in relation to the housing, first circuit board, and the second circuit board (Byun: [0004]).
	Regarding claim 2, Kimura discloses the circuitry that generates heat when said radar device is operating comprises a data processor chip (31).
	Regarding claim 3, Kimura in view of Byun fails to explicitly disclose said thermally conductive element thermally couples to the data processor chip of said second printed circuit board.
	However, Byun further teaches said thermally conductive element thermally couples to the data processor chip (125) of said second printed circuit board ([0068]: 150 thermally couples to 125).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Byun to modify Kimura in view of Byun such that said thermally conductive element thermally couples to the data processor chip of said second printed circuit board in order to achieve the benefits of claim 1 above.
	Regarding claim 4, Kimura discloses the circuitry comprises a radar sensor (sensors connected to 2b and 17) comprising transmitting antennas and receiving antennas ([0028]: 2b and [0073]: 17) (2b and 17 are at least indirectly provided on 30 because the sensors, circuitry, and pcb are all connected together).
	Regarding claim 5, Kimura in view of Byun fails to explicitly disclose the aperture through said first printed circuit board comprises a cutout through said first printed circuit board with said first printed circuit board partially circumscribing the cutout.
	However, an exemplary embodiment of Byun teaches (Fig.6) the aperture (aperture in 300 formed by the height and depth of 150c into 300) through said first printed circuit board (300) comprises a cutout (cutout in 300 formed by the cutout of 150c on the surface of 300) through said first printed circuit board with said first printed circuit board partially circumscribing the cutout (300 partially circumscribes the cutout because the cutout partially cuts into 300).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an exemplary embodiment of Byun to modify Kimura in view of Byun such that the aperture through said first printed circuit board comprises a cutout through said first printed circuit board with said first printed circuit board partially circumscribing the cutout in order to utilize a plurality of thermally conductive elements to dissipate heat from different desired locations on each printed circuit board, and thus provide a more modular cooling system (i.e., providing a more customizable cooling arrangement based on a user desired specification).
	Regarding claim 6, Kimura in view of Byun fails to explicitly disclose the cutout comprises a notch extending inboard from a peripheral region of said first printed circuit board.
	However, the exemplary embodiment of Byun teaches the cutout comprises a notch (notch formed by the aperture and the cutout into 300) extending inboard from a peripheral region (peripheral region of 300 where 150c extends into) of said first printed circuit board.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the exemplary embodiment of Byun to modify Kimura in view of Byun such that the cutout comprises a notch extending inboard from a peripheral region of said first printed circuit board in order to achieve the benefits of claim 5 above.
	Regarding claim 7, Kimura in view of Byun fails to explicitly disclose the aperture through said first printed circuit board comprises a cutout through said first printed circuit board with said first printed circuit board fully circumscribing the cutout.
	However, Byun further teaches the aperture through said first printed circuit board comprises a cutout (cutout in 300 formed by the cutout of 150 on the surface of 300) through said first printed circuit board with said first printed circuit board fully circumscribing the cutout (300 partially circumscribes the cutout because the cutout fully cuts through 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Byun to modify Kimura in view of Byun such that the aperture through said first printed circuit board comprises a cutout through said first printed circuit board with said first printed circuit board fully circumscribing the cutout in order to achieve the benefits of claim 1 above.
Regarding claim 8, Kimura in view of Byun fails to explicitly disclose the cutout comprises a hole inboard of a periphery of said first printed circuit board.
However, Byun further teaches the cutout comprises a hole (hole in 300 formed by 150) inboard of a periphery (periphery of 300) of said first printed circuit board.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Byun to modify Kimura in view of Byun such that the cutout comprises a hole inboard of a periphery of said first printed circuit board in order to achieve the benefits of claim 7 above.
	Regarding claim 9, Kimura in view of Byun fails to explicitly disclose said thermally conductive element is thermally coupled at said second printed circuit board via a thermally conductive material.
	However, Byun further teaches said thermally conductive element is thermally coupled at said second printed circuit board via a thermally conductive material (155).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Byun to modify Kimura in view of Byun such that said thermally conductive element is thermally coupled at said second printed circuit board via a thermally conductive material in order to increase heat transfer and reduce thermal resistance between the second printed circuit board and the thermally conductive element due to the thermally conductive material establishing an improved thermal interface between the second circuit board and the thermally conductive element.
Regarding claim 10, Kimura in view of Byun fails to explicitly disclose the thermally conductive material comprises a thermally conductive pliable material ([0087: thermally conductive material 155 is an adhesive, which by nature is a pliable material).
	Regarding claim 11, Kimura in view of Byun fails to explicitly disclose the thermally conductive material comprises a thermally conductive paste ([0087]: thermally conductive material 155 is a thermally conductive adhesive, such as thermally conductive paste).
	Regarding claims 12-14, Kimura in view of Byun fails to explicitly disclose said thermally conductive element comprises:
(Claim 12): a cylindrically-shaped element.
(Claim 13): a rectangular-shaped element.
(Claim 14): a conically-shaped element.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the thermally conductive element such that it has a desired shape, including as respectively claimed in claims 12-14 (i.e., cylindrically-shaped element, rectangular-shaped element, conically-shaped element), as suggested by Byun ([0043]) in order to allow for deviations in shapes that result, for example, from manufacturing since a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
	Regarding claim 15, Kimura in view of Byun fails to explicitly disclose said thermally conductive element comprises a metallic thermally conductive element.
However, Byun further discloses said thermally conductive element comprises a metallic thermally conductive element ([0066]: 150 including a thermally conductive metal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Byun to modify Kimura in view of Byun such that said thermally conductive element comprises a metallic thermally conductive element in order to achieve the benefits of claim 1 above.
	Regarding claim 16, Kimura in view of Byun fails to explicitly disclose said thermally conductive element is formed as an integral part of said metallic rear housing portion.
However, Byun further teaches said thermally conductive element (150) is formed as an integral part (150 and 360 form an integral part because they are both parts of a whole that form a whole unit when combined together) of said metallic rear housing portion (360).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Byun to modify Kimura in view of Byun such that said thermally conductive element is formed as an integral part of said metallic rear housing portion in order to release heat from the thermally conductive element to the metallic rear housing portion and achieve the improved heat dissipation (Byun: [0069]) as discussed in claim 1 above.
Alternatively, an exemplary embodiment of Byun teaches (Fig.1B) said thermally conductive element (385) is formed as an integral part ([0075]) of said metallic rear housing portion (380a).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize an exemplary embodiment of Byun to modify Kimura in view of Byun such that said thermally conductive element is formed as an integral part of said metallic rear housing portion in order to directly release heat from the thermally conductive element to the metallic rear housing portion ([0075]).
Regarding claim 18, Kimura discloses said metallic rear housing portion is formed of at least one selected from the group consisting of zinc, aluminum and magnesium ([0053]: 52 is formed of aluminum).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Byun as applied to claim 1 above, and further in view of Lamorey et al. (US 2015/0243609).
	Regarding claim 17, Kimura in view of Byun fails to explicitly disclose said metallic rear housing portion comprises a plurality of heat dissipating elements protruding from an outermost surface of said rear wall to enhance heat dissipation at said rear wall of said metallic rear housing portion.
	However, Lamorey teaches (Fig.1) said metallic rear housing portion (58) comprises a plurality of heat dissipating elements (62) protruding from an outermost surface (outermost surface of 57 where 62 protrudes from) of said rear wall (57) to enhance heat dissipation (heat dissipation from 58) at said rear wall of said metallic rear housing portion.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Lamorey to modify Kimura in view of Byun such that said metallic rear housing portion comprises a plurality of heat dissipating elements protruding from an outermost surface of said rear wall to enhance heat dissipation at said rear wall of said metallic rear housing portion in order to further enhance heat dissipation by increasing heat dissipation surface area.
Claims 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2015/0254911) in view of Byun et al. (US 2016/0086917) and Maki (US 2020/0219836).
Regarding claim 19, Kimura discloses (Fig.1-2 and 4) a radar device (Fig.1) for a vehicular sensing system ([0027]), said radar device comprising: a housing (51 and 52 in combination) having a front housing portion (51) and a metallic rear housing portion ([0053]: 52), wherein said front housing portion and said metallic rear housing portion are joined together to establish a cavity (cavity formed inside 51 and 52); a first printed circuit board (10) and a second printed circuit board (30) disposed in the cavity of said housing, wherein said second printed circuit board is electrically connected to said first printed circuit board (10 and 30 are electrically connected through C13 and C31); wherein said first printed circuit board has an electrical connector (C11) for electrically connecting said radar device to a wire harness (N) of a vehicle (41) when said radar device is disposed at the vehicle; wherein said second printed circuit board has circuitry (circuitry connected to 30) disposed thereat, and wherein the circuitry generates heat (heat generated by circuitry connected to 30) when said radar device is operating; wherein the circuitry generates heat when said radar device is operating comprises a data processor chip (31).
 Kimura fails to explicitly disclose said lidar device comprising: wherein said first printed circuit board has an aperture therethrough, the aperture comprising a cutout through said first printed circuit board with said first printed circuit board at least partially circumscribing the cutout; wherein said metallic rear housing portion has a metallic thermally conductive element extending into the cavity from a rear wall of said metallic rear housing portion; wherein said metallic thermally conductive element extends through said aperture of said first printed circuit board and is thermally coupled at said second printed circuit board; and wherein said metallic thermally conductive element conducts heat generated by the circuitry of said second printed circuit board to said rear wall of said metallic rear housing portion to dissipate the heat from said lidar device.
	However, Byun teaches (Fig.6 and 8) said device (Fig.6) comprising: a housing (360 and 380 in combination) having a front housing portion (380) and a metallic rear housing portion ([0070]: 360), wherein said front housing portion and said metallic rear housing portion are joined together to establish a cavity (cavity inside 360 and 380 in combination); a first printed circuit board (300) and a second printed circuit board (200) disposed in the cavity of said housing; and wherein said first printed circuit board has an aperture ([0065]: aperture through 300 for 150c) therethrough, the aperture (aperture in 300 formed by 150c) through said first printed circuit board (300) comprises a cutout (cutout in 300 formed by the cutout of 150c on the surface of 300) through said first printed circuit board with said first printed circuit board partially circumscribing the cutout (300 partially circumscribes the cutout because the cutout partially cuts into 300); wherein said second printed circuit board has circuitry (120) disposed thereat, and wherein the circuitry generates heat ([0061]: heat from 120) when said device is operating; wherein said metallic rear housing portion has a metallic thermally conductive element (150a, 150c, and 150c in combination, [0066]: metal) extending into the cavity from a rear wall (wall of 360 where 150c extends from) of said metallic rear housing portion; wherein said metallic thermally conductive element extends through said aperture of said first printed circuit board and is thermally coupled at said second printed circuit board (150a, 150b, and 150c in combination extends through aperture in 300 and is thermally coupled at 200); and wherein said metallic thermally conductive element conducts heat generated by the circuitry of said second printed circuit board to said rear wall of said metallic rear housing portion to dissipate the heat from said device (150c conducts heat from 200 to 360 to dissipate heat from the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Byun to modify Kimura such that the first printed circuit board has an aperture comprising a cutout through and partially circumscribed by the first printed circuit board, and wherein the metallic rear housing portion has a metallic thermally conductive element extending into the cavity from a rear wall of the metallic rear housing portion extending through the aperture of the first printed circuit board in order to thermally couple at the second printed circuit board and conduct heat generated by the circuitry of the second printed circuit board to the rear wall of the metallic rear housing portion to dissipate the heat from said radar device, as claimed, in order to achieve an efficient means of releasing heat from the radar device of Kimura due to the arrangement of the thermally conductive element in relation to the housing, first circuit board, and the second circuit board (Byun: [0004]).
However, the above combination would still fail to explicitly disclose a lidar device.
However, Maki teaches (Figs.23-24) that the radar device (7420) may be a lidar device ([0231]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Maki to modify Kimura in view of Byun such that the radar device of Kimura in view of Maki is a lidar device in order to utilize a detection system that has a high level of accuracy for 3D mapping with a high resolution compared to radar that has a lateral resolution limited by the size of the antenna.
Regarding claim 20, Kimura in view of Byun and Maki fails to explicitly disclose said metallic thermally conductive element is thermally coupled at said second printed circuit board via a thermally conductive paste.
	However, Byun further teaches said metallic thermally conductive element is thermally coupled at said second printed circuit board via a thermally conductive paste ([0111]: 257).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Byun to modify Kimura in view of Byun Maki such that said metallic thermally conductive element is thermally coupled at said second printed circuit board via a thermally conductive paste in order to increase heat transfer and reduce thermal resistance between the second printed circuit board and the thermally conductive element due to the thermally conductive material establishing an improved thermal interface between the second circuit board and the thermally conductive element.
Regarding claim 21, Kimura in view of Byun and Maki fails to explicitly disclose said metallic thermally conductive element is formed as an integral part of said metallic rear housing portion.
However, Byun further teaches said thermally conductive element (150) is formed as an integral part (150 and 360 form an integral part because they are both parts of a whole that form a whole unit when combined together) of said metallic rear housing portion (360).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Byun to modify Kimura in view of Byun and Maki such that said thermally conductive element is formed as an integral part of said metallic rear housing portion in order to release heat from the thermally conductive element to the metallic rear housing portion, and thus achieve the improved heat dissipation (Byun: [0069]) as discussed in claim 19 above.
	Alternatively, an exemplary embodiment of Byun teaches (Fig.1B) said metallic thermally conductive element (385) is formed as an integral part ([0075]) of said metallic rear housing portion (380a).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize an exemplary embodiment of Byun to modify Kimura in view of Byun and Maki such that said metallic thermally conductive element is formed as an integral part of said metallic rear housing portion in order to directly release heat from the thermally conductive element to the metallic rear housing portion ([0075]).
Regarding claim 23, Kimura in view of Byun and Maki fails to explicitly disclose said metallic thermally conductive element thermally couples to the data processor chip of said second printed circuit board.
	However, Byun further teaches said metallic thermally conductive element thermally couples to the data processor chip (125) of said second printed circuit board ([0068]: 150a thermally couples to 125).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Byun to modify Kimura in view of Byun and Maki such that said metallic thermally conductive element thermally couples to the data processor chip of said second printed circuit board in order to achieve the benefits of claim 1 above.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Byun and Maki as applied to claim 19 above, and further in view of Lamorey et al. (US 2015/0243609).
	Regarding claims 22, Kimura in view of Byun and Maki fails to explicitly disclose said metallic rear housing portion comprises a plurality of heat dissipating elements protruding from an outermost surface of said rear wall to enhance heat dissipation at said rear wall of said metallic rear housing portion.
	However, Lamorey teaches (Fig.1) said metallic rear housing portion (58) comprises a plurality of heat dissipating elements (62) protruding from an outermost surface (outermost surface of 57 where 62 protrudes from) of said rear wall (57) to enhance heat dissipation (heat dissipation from 58) at said rear wall of said metallic rear housing portion.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Lamorey to modify Kimura in view of Byun and Maki such that said metallic rear housing portion comprises a plurality of heat dissipating elements protruding from an outermost surface of said rear wall to enhance heat dissipation at said rear wall of said metallic rear housing portion in order to further enhance heat dissipation by increasing heat dissipation surface area.
Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2015/0254911) in view of Byun et al. (US 2016/0086917) and Lamorey et al. (US 2015/0243609).
Regarding claim 24, Kimura discloses (Fig.1-2 and 4) a radar device (Fig.1) for a vehicular sensing system ([0027]), said radar device comprising: a housing (51 and 52 in combination) having a front housing portion (51) and a metallic rear housing portion ([0053]: 52), wherein said front housing portion and said metallic rear housing portion are joined together to establish a cavity (cavity formed inside 51 and 52); a first printed circuit board (10) and a second printed circuit board (30) disposed in the cavity of said housing, wherein said second printed circuit board is electrically connected to said first printed circuit board (10 and 30 are electrically connected through C13 and C31); wherein said first printed circuit board has an electrical connector (C11) for electrically connecting said radar device to a wire harness (N) of a vehicle (41) when said radar device is disposed at the vehicle; wherein said second printed circuit board has circuitry (circuitry connected to 30) disposed thereat, and wherein the circuitry generates heat (heat generated by circuitry connected to 30) when said radar device is operating; wherein the circuitry generates heat when said radar device is operating comprises a data processor chip (31).
 Kimura fails to explicitly disclose said radar device comprising: wherein said first printed circuit board has an aperture therethrough, the aperture comprising a cutout at said first printed circuit board with said first printed circuit board at least partially circumscribing the cutout; wherein said metallic rear housing portion has a metallic thermally conductive element extending into the cavity from a rear wall of said metallic rear housing portion; wherein said metallic thermally conductive element extends through said aperture of said first printed circuit board and is thermally coupled at said second printed circuit board; wherein said metallic thermally conductive element conducts heat generated by the circuitry of said second printed circuit board to said rear wall of said metallic rear housing portion to dissipate the heat from said radar device; and wherein said metallic rear housing portion comprises a plurality of heat dissipating elements protruding from an outermost surface of said rear wall to enhance heat dissipation at said rear wall of said metallic rear housing portion.
	However, Byun teaches (Fig.6 and 8) said device (Fig.6) comprising: a housing (360 and 380 in combination) having a front housing portion (380) and a metallic rear housing portion ([0070]: 360), wherein said front housing portion and said metallic rear housing portion are joined together to establish a cavity (cavity inside 360 and 380 in combination); a first printed circuit board (300) and a second printed circuit board (200) disposed in the cavity of said housing; and wherein said first printed circuit board has an aperture ([0065]: aperture through 300 for 150c) therethrough, the aperture (aperture in 300 formed by 150c) through said first printed circuit board (300) comprises a cutout (cutout in 300 formed by the cutout of 150c onto the surface of 300) through said first printed circuit board with said first printed circuit board partially circumscribing the cutout (300 partially circumscribes the cutout because the cutout partially cuts into 300); wherein said second printed circuit board has circuitry (120) disposed thereat, and wherein the circuitry generates heat ([0061]: heat from 120) when said device is operating; wherein said metallic rear housing portion has a metallic thermally conductive element (150a, 150c, and 150c in combination, [0066]: metal) extending into the cavity from a rear wall (wall of 360 where 150c extends from) of said metallic rear housing portion; wherein said metallic thermally conductive element extends through said aperture of said first printed circuit board and is thermally coupled at said second printed circuit board (150a, 150b, and 150c in combination extends through aperture in 300 and is thermally coupled at 200); wherein said metallic thermally conductive element conducts heat generated by the circuitry of said second printed circuit board to said rear wall of said metallic rear housing portion to dissipate the heat from said device (150c conducts heat from 200 to 360 to dissipate heat from the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Byun to modify Kimura such that the first printed circuit board has an aperture comprising a cutout at and at least partially circumscribed by the first printed circuit board, and wherein the metallic rear housing portion has a metallic thermally conductive element extending into the cavity from a rear wall of the metallic rear housing portion and through the aperture of the first printed circuit board in order to thermally couple at the second printed circuit board conducting heat generated by the circuitry of the second printed circuit board to the rear wall of the metallic rear housing portion to dissipate the heat from the radar device in order to achieve an efficient means of releasing heat from the radar device of Kimura due to the arrangement of the thermally conductive element in relation to the housing, first circuit board, and the second circuit board (Byun: [0004]).
	However, the above combination would still fail to explicitly disclose said metallic rear housing portion comprises a plurality of heat dissipating elements protruding from an outermost surface of said rear wall to enhance heat dissipation at said rear wall of said metallic rear housing portion
However, Lamorey teaches (Fig.1) said metallic rear housing portion (58) comprises a plurality of heat dissipating elements (62) protruding from an outermost surface (outermost surface of 57 where 62 protrudes from) of said rear wall (57) to enhance heat dissipation (heat dissipation from 58) at said rear wall of said metallic rear housing portion.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Lamorey to modify Kimura in view of Byun such that said metallic rear housing portion comprises a plurality of heat dissipating elements protruding from an outermost surface of said rear wall to enhance heat dissipation at said rear wall of said metallic rear housing portion in order to further enhance heat dissipation by increasing heat dissipation surface area.
Regarding claim 25, Kimura in view of Byun fails to explicitly disclose said metallic thermally conductive element thermally couples to the data processor chip of said second printed circuit board.
	However, Byun further teaches said metallic thermally conductive element thermally couples to the data processor chip (125) of said second printed circuit board ([0068]: 150 thermally couples to 125).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Byun to modify Kimura in view of Byun such that said metallic thermally conductive element thermally couples to the data processor chip of said second printed circuit board in order to achieve the benefits of claim 1 above.
Regarding claim 26, Kimura in view of Byun fails to explicitly disclose said metallic thermally conductive element is thermally coupled at said second printed circuit board via a thermally conductive material.
	However, Byun further teaches said metallic thermally conductive element is thermally coupled at said second printed circuit board via a thermally conductive material (257).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Byun to modify Kimura in view of Byun such that said metallic thermally conductive element is thermally coupled at said second printed circuit board via a thermally conductive material in order to increase heat transfer and reduce thermal resistance between the second printed circuit board and the thermally conductive element due to the thermally conductive material establishing an improved thermal interface between the second circuit board and the thermally conductive element.
Regarding claim 27, Kimura in view of Byun fails to explicitly disclose said thermally conductive element is formed as an integral part of said metallic rear housing portion.
However, Byun further teaches said thermally conductive element (150) is formed as an integral part (150 and 360 form an integral part because they are both parts of a whole that form a whole unit when combined together) of said metallic rear housing portion (360).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Byun to modify Kimura in view of Byun such that said thermally conductive element is formed as an integral part of said metallic rear housing portion in order to release heat from the thermally conductive element to the metallic rear housing portion, and thus achieve the improved heat dissipation (Byun: [0069]) as discussed in claim 24 above.
Alternatively, an exemplary embodiment of Byun teaches (Fig.1B) said thermally conductive element (385) is formed as an integral part ([0075]) of said metallic rear housing portion (380a).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize an exemplary embodiment of Byun to modify Kimura in view of Byun such that said thermally conductive element is formed as an integral part of said metallic rear housing portion in order to directly release heat from the thermally conductive element to the metallic rear housing portion ([0075]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al. (US 2021/0109201) discloses the advantage of a lidar system compared to radar;
Bedinger (US Patent 10,834,825) discloses a hermetic chip on board;
Chandolu et al. (US Patent 9,397,078) discloses a semiconductor device assembly with underfill containment cavity;
Strauss et al. (US 2014/0319390) discloses a printed circuit board electrorheological fluid valve;
Mishrikey et al. (US 2014/0211421) discloses a circuit board assembly; and 
MicKinley et al. (US 2009/0113705) discloses a method of making a wiring board having an engineered metallization layer and resultant apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./            Examiner, Art Unit 2835                                                                                                                                                                                            
/STEPHEN S SUL/            Primary Examiner, Art Unit 2835